[arotech8k20181220kellarn001.jpg]
AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATED EMPLOYMENT
AGREEMENT is signed on the 10th day of December, 2018, effective as of the 1st
day of January, 2019, by and between Arotech Corporation, a Delaware corporation
with offices at 1229 Oak Valley Drive, Ann Arbor, Michigan 48108 (the
“Company”), and Kelli L. Kellar, an individual residing at 1939 Cedar Hill
Drive, Bloomfield Hills, Michigan 48301 (the “Executive”). W I T N E S S E T H :
WHEREAS, the Company and the Executive are parties to an employment agreement
dated in January 2018 (the “Original Agreement”); and WHEREAS, the Company and
the Executive desire to extend the Executive’s employment and to supersede the
Original Agreement in its entirety in accordance with the terms of this
Agreement; NOW, THEREFORE, the parties hereto do hereby agree as follows: 1.
Title and Duties. (a) The Executive will serve as Vice President – Finance and
Chief Financial Officer of the Company, except that the Company may, from time
to time, change the title and/or duties of the Executive in such manner as shall
not unduly prejudice the rights of the Executive hereunder. The Executive will
report to the chief executive officer of the Company or to such other person as
shall be designated, from time to time, by the Board of Directors of the
Company. (b) The Executive shall not during the term hereof undertake or accept
any other employment or occupation, whether paid or unpaid. The Executive
acknowledges and agrees that, although ordinary working hours are expected to be
Monday through Friday, 8 a.m. to 5 p.m., under certain circumstances the
performance of her duties hereunder may require additional time and/or domestic
and international travel. The Executive acknowledges that this is a managerial
position, and that accordingly overtime hours will be worked as needed, without
additional compensation. (c) The Executive’s place of work will be in Ann Arbor,
Michigan, or at such other place as the Company may from time to time specify,
provided that the employment of the Executive on a permanent basis at a place
which is located more than fifty (50) miles from Ann Arbor, Michigan shall be
done only with the Executive’s prior consent. 2. Compensation and Benefits. (a)
The Company shall pay the Executive, as compensation for all of the employment
services provided by her hereunder during the term of this Agreement, an
annualized base salary of two hundred twenty-five thousand dollars ($225,000)
(the “Base Salary”). The Base Salary will be paid semi-monthly in arrears on the
fifteenth and final day of each month. The Base Salary will, effective March 31
of each year beginning March 31, 2019, be adjusted annually, retroactive to
January 1 of that year, in accordance with the change in the Consumer Price
Index



--------------------------------------------------------------------------------



 
[arotech8k20181220kellarn002.jpg]
for Urban Wage Earners and Clerical Workers in Detroit-Ann Arbor-Flint, Michigan
(All Items), as reported by the Bureau of Labor Statistics of the United States
Department of Labor, during the previous year (the “CPI Adjustment”).
Additionally, the Base Salary may be increased from time to time, effective
January 1 of each year beginning January 1, 2019, in accordance with the
Company’s procedures, and in the Company’s sole discretion, based on the
Executive’s performance during the prior year. (b) The Company agrees to pay or
cause to be paid to the Executive, in a single lump-sum payment in cash on each
March 31 following the first anniversary of this Agreement, or as soon
thereafter as may be possible in order to determine the relevant results of the
Company (but in no event later than May 31 of each year), and irrespective of
whether the Executive is then employed by the Company (unless the Executive’s
employment was terminated pursuant to Section 5(b) below), an annual bonus (if
and to the extent earned according to the criteria below), as follows: (i) If,
as of such anniversary, the Company shall have attained 100% of the Company’s
Budgeted Number (as defined below) for the year preceding such anniversary, then
Executive’s bonus shall be equal to 20% of Executive’s gross annual Base Salary
as then in effect for the year preceding such anniversary; (ii) If, as of such
anniversary, the Company shall have attained 110% of the Company’s Budgeted
Number (as defined below) for the year preceding such anniversary, then
Executive’s bonus shall be equal to 40% of Executive’s gross annual Base Salary
as then in effect for the year preceding such anniversary; (iii) If, as of such
anniversary, the Company shall have attained more than 100% but less than 110%
of the Company’s Budgeted Number (as defined below), then Executive’s bonus
shall be calculated as follows: B = (S x 20%) + (N-100)/10 x (S x 20%) Where: B
= The amount of Executive’s annual bonus; and N = The percentage of the Budgeted
Number (as defined below) that was attained by the Company in the immediately
preceding fiscal year; provided, however, that N is more than 100 and less than
110; S = Executive’s gross annual Base Salary. For the purposes of this Section
2(b), the Budgeted Number shall be the budgeted results of the Company as agreed
by the Board prior to the end of each fiscal year for the fiscal year designated
in such budget, and may include targets for any or all of the following factors:
(i) revenues; (ii) cash flow, and (iii) EBITDA. In the event that some but not
all targets are reached, the Compensation 2



--------------------------------------------------------------------------------



 
[arotech8k20181220kellarn003.jpg]
Committee shall made a determination as to what percentage of the Budgeted
Number was attained. It is hereby clarified that no bonus shall be due unless
the Company shall have attained at least 100% of the Company’s Budgeted Number.
(c) The Executive shall be entitled to a paid annual vacation of twenty-two (22)
business days with respect to, and during, each twelve (12) month period of her
employment hereunder, provided that up to five days of the unused portion of any
such vacation, in respect to any year, may be carried forward only to the next
year, with the remainder being redeemed by the Company for cash. Upon
termination Executive shall be paid for all accrued but unused vacation. Any
vacation days taken by Executive in advance of their actual accrual shall be
considered an advance on wages and deducted from any wages owing at termination.
Timing of vacations will be cleared in advance with the Company. (d) The Company
shall provide the Executive with paid holidays and sick leave in accordance with
the policies generally in place from time to time for employees of the Company’s
subsidiary FAAC Incorporated. (e) The Company shall provide the Executive and
her family with medical insurance and related insurance benefits in accordance
with its policies from time to time for all employees generally. (f) The Company
shall reimburse the Executive’s work-related expenses, against proper receipts,
subject to and in accordance with policies adopted, from time to time, by the
Company. 3. Confidential Information; Return of Materials; Non-Competition and
Non- Solicitation. (a) In the course of her employment by the Company hereunder,
the Executive will have access to, and become familiar with, “Confidential
Information” (as hereinafter defined) of the Company. The Executive shall at all
times hereinafter maintain in the strictest confidence all such Confidential
Information and shall not divulge any Confidential Information to any person,
firm or corporation without the prior written consent of the Company. For
purposes hereof, “Confidential Information” shall mean all information in any
and all media which is confidential by its nature including, without limitation,
data, technology, know-how, inventions, discoveries, designs, processes,
formulations, models, customer lists and contact people, prices and any other
trade and business secrets relating to any line of business in which the
Company’s marketing and business plans relating to current, planned or nascent
products. (b) The Executive shall not use Confidential Information for, or in
connection with, the development, manufacture or use of any product or for any
other purpose whatsoever except as and to the extent necessary for her to
perform her obligations under this Agreement. (c) Notwithstanding the foregoing,
Confidential Information shall not include information which the Executive can
demonstrate to the Company by appropriate documentation is in, or enters, the
public domain otherwise than by reason of breach hereof by the Executive. 3



--------------------------------------------------------------------------------



 
[arotech8k20181220kellarn004.jpg]
(d) All Confidential Information made available to, or received by, the
Executive shall remain the property of the Company, and no license or other
rights in or to the Confidential Information is granted hereby. (e) All files,
records, documents, drawings, specifications, equipment, and similar items
relating to the business of the Company, whether prepared by the Executive or
otherwise coming into her possession, and whether classified as Confidential
Information or not, shall remain the exclusive property of the Company. Upon
termination or expiration of this Agreement, or upon request by the Company at
any time, the Executive shall promptly turn over to the Company all such files,
records, reports, analyses, documents, and other material of any kind and in any
medium concerning the Company which the Executive obtained, received or prepared
pursuant to this Agreement without retaining any copies thereof in any medium.
(f) Until one (1) year after the termination of this Agreement (irrespective of
the reason for such termination), the Executive shall not, directly or
indirectly, except on behalf and at the request of the Company, control, manage,
be employed or engaged by, provide services to, be employed by, or otherwise be
connected with – whether as an individual proprietor, partner, officer,
director, employee, consultant, 3% or greater shareholder, broker, finder, joint
venturer or otherwise – any company or other entity that competes or intends to
compete with the business then being conducted by the Company. This restrictive
covenant is of the essence of the Agreement, and the Executive understands that
she would not be offered employment by the Company were she not willing to make
this commitment. (g) Until two (2) years after the termination of this Agreement
(irrespective of the reason for such termination), the Executive shall not
solicit nor in any manner encourage other employees of the Company to leave its
employ. The Executive further agrees that during that two (2) year period she
will not offer, or cause to be offered, employment to any person who was
employed by the Company at any time during the three months prior to the
termination of this Agreement. (h) The Executive acknowledges that the
provisions set forth in Section 3 of this Agreement are fair and reasonable. The
Executive further acknowledges that the Company will be irreparably harmed if
the Executive’s obligations under this Section 3 are not specifically enforced
and that the Company would not have an adequate remedy at law in the event of an
actual or threatened violation by the Executive of the Executive’s obligations.
Therefore, and in addition to any and all other remedies to which it may be
entitled, the Company shall be entitled to an injunction or any appropriate
decree of specific performance for any actual or threatened violations or breach
by the Executive without the necessity of the Company showing actual damages or
that monetary damages would not afford an adequate remedy, and without posting a
bond. (i) The provisions of this Section 3 shall survive the expiration or
termination of this Agreement regardless of the reasons therefor. Furthermore,
the period of time during which the restrictions set forth in subsections (f)
and (g) above shall be in effect shall be extended by the length of time during
which the Executive is in breach of any of the terms of such subsection. 4



--------------------------------------------------------------------------------



 
[arotech8k20181220kellarn005.jpg]
4. Prohibition on Trading While in Possession of Material Non-Public
Information. (a) The Executive acknowledges that the Company is a
publicly-listed company, and that the Executive is a “person having a duty of
trust or confidence” as defined in Rule 10b5-2 promulgated under the United
States Securities Exchange Act of 1934, as amended, and that the Executive is
accordingly prohibited from trading in shares of the Company on the basis of
material non-public information. The Executive covenants and agrees that the
Executive will not trade in, or, without the express consent of the Company,
exercise any option to purchase securities of the Company (the “Arotech Shares”)
(1) until at least one Trading Day (a “Trading Day” being a day on which the
U.S. Financial markets are open for trading) have passed since such material
information was released to the public, and (2) during the period beginning on
the eleventh calendar day of the third month of each fiscal quarter and ending
at the close of the first Trading Day following the release of quarterly or
annual financial results. The Executive understands and acknowledges that the
most appropriate time to trade in Arotech Shares is the period beginning on the
second Trading Day and ending on the twelfth Trading Day following the release
of quarterly or financial information, provided that during such period the
Executive possesses no other material non-public information which is not
disclosed in such release. (b) If at any time the Executive is working on
securities matters regarding the Company, or is aware that the Company is
offering or selling its own securities or is involved in a tender offer
situation, the Executive shall consult with the General Counsel of the Company
before trading in Arotech Shares. (c) The provisions of this Section 4 shall
survive the expiration or termination of this Agreement regardless of the
reasons therefor. 5. Term and Termination. This Agreement shall remain in effect
throughout the term of the Executive’s employment with the Company and shall
govern the relationship between the parties until terminated in accordance with
the terms hereof. This Agreement may be terminated at any time, as follows: (a)
This Agreement shall terminate upon the death or incapacitation of the
Executive. For purposes hereof, the Executive shall be deemed to be
incapacitated if she is unable to perform her duties hereunder, as evidenced by
a certificate(s) to that effect, signed by a doctor reasonably satisfactory to
the Company, for a continuous period of one hundred fifty (150) days or for
shorter periods aggregating more than two hundred (200) days in any period of
twelve (12) consecutive months. (b) The Company shall have the right to
terminate this Agreement and the employment relationship hereunder for cause, at
any time, by informing the Executive that such termination is for and cause and
by further informing the Executive of the acts or omissions constituting cause.
In such event, this Agreement and the employment relationship between the
Company and the Executive shall be terminated as of the time Executive is
informed that such termination is for cause. For purposes hereof, “cause” shall
mean: (1) a breach of trust by the Executive, including, for example, but
without limitation, commission of an act of moral turpitude, theft,
embezzlement, self-dealing or insider trading; (2) the unauthorized disclosure
by the Executive 5



--------------------------------------------------------------------------------



 
[arotech8k20181220kellarn006.jpg]
of confidential information of or relating to the Company; (3) a material breach
by the Executive of this Agreement; or (4) any act of, or omission by, the
Executive which, in the reasonable judgment of the Company, amounts to a serious
failure by the Executive to perform her responsibilities or functions or in the
exercise of her authority, which failure, in the reasonable judgment of the
Company, rises to a level of gross nonfeasance, misfeasance or malfeasance. (c)
Each party shall have the right to terminate this Agreement at any time, for any
reason or for no reason, upon advance written notice of no less than forty-five
(45) days, delivered in accordance with the provisions of Section 6(a) below.
(d) Upon termination of this Agreement by the Company other than for the reasons
set forth in subsection (b) above, including without limitation a Change of
Control (as hereinafter defined) and a Non-Renewal (as hereinafter defined), the
Company shall pay the Executive as severance pay an amount equal to six (6)
times the monthly Base Salary at the highest rate in effect at any time within
the ninety (90) day period ending on the Termination Date. As used herein, a
“Change of Control” means any of the following: (i) the acquisition (other than
from Arotech in any public offering or private placement of equity securities)
by any person or entity of beneficial ownership of fifty-one percent (51%) or
more of the combined voting power of Arotech’s then-outstanding voting
securities; or (ii) approval by the shareholders of Arotech of a complete
winding-up of Arotech or an agreement for the sale or other disposition of all
or substantially all of the assets of Arotech. As used herein, a “Non-Renewal”
means this Agreement coming to the end of the Term and not being extended or
immediately succeeded by a new substantially similar employment agreement. (e)
Upon termination of this Agreement for any reason, including without limitation
Non-Renewal, the Executive will return to the Company (and will not keep in her
possession or deliver to anyone else) any and all devices that are Company
property, including without limitation mobile telephone, laptop computer,
records, data, notes, and correspondence, whether in written, magnetic or other
form, developed or received by the Executive pursuant to her employment with the
Company or otherwise belonging to the Company. (f) The parties agree that
irrespective of the reasons for the termination of this Agreement, including in
the event that this Agreement shall have been terminated for the reasons set
forth in subsection (b) above, they will not at any time make any disparaging or
derogatory statements concerning the other or, in the case of the Executive, the
Company’s business, products or services. Nothing in the foregoing shall require
the Company to provide the Executive with a particular type of reference beyond
confirming dates of employment. 6. Miscellaneous. (a) All notices and other
communications required or permitted under this Agreement shall be in writing
and shall be sent by email to the other party at the email address set forth
below, with a copy sent by first class mail or express courier to said party at
the address set forth below, or to such other email address and/or physical
address as a party may hereinafter designate by notice to the other. All notices
and communications shall be deemed to have been received on the date of delivery
thereof or on the fifth business day after the mailing thereof, except 6



--------------------------------------------------------------------------------



 
[arotech8k20181220kellarn007.jpg]
that notice of change of address shall be effective only upon receipt. Notices
sent by email shall be effective on the date they are sent by email if the email
transmission confirms delivery. The initial addresses of the parties for
purposes of this Agreement shall be as follows: The Company: Arotech Corporation
1229 Oak Valley Drive Ann Arbor, Michigan 48108 Attention: Dean Krutty,
President and CEO Email: krutty@arotechusa.com with a copy to: Yaakov Har-Oz,
Senior Vice President and General Counsel Email: yaakovh@arotech.com The
Executive: Kelli L. Kellar 1939 Cedar Hill Drive Bloomfield Hills, Michigan
48301 Email: kstile@yahoo.com (b) This Agreement shall be subject to, governed
by and construed in accordance with, the laws of the State of Michigan without
regard to conflicts of law provisions and principles of that State, and the
courts located in Washtenaw County, Michigan shall have exclusive jurisdiction
and venue of any dispute hereunder. (c) This Agreement contains the entire
agreement between the Executive and the Company with respect to all matters
relating to the Executive’s employment with the Company and will supersede and
replace all prior agreements and understandings, written or oral, between the
parties relating to the subject matter hereof. This Agreement may be amended,
modified, or supplemented only by a written instrument signed by both of the
parties hereto. No waiver or failure to act by either party with respect to any
breach or default hereunder, whether or not the other party has notice thereof,
shall be deemed to be a waiver with respect to any subsequent breach or default,
whether of similar or different nature. (d) If any provision of this Agreement,
under all the then relevant circumstances, is held to be invalid, illegal or
unenforceable, the other provisions shall remain in full force and effect, and
the relevant provision shall automatically be modified by substituting for the
unenforceable provision an enforceable provision which most closely approximates
the intent and economic effect of the invalid provision. (e) This Agreement
shall inure to the benefit of the Company and its successors and assigns. 7



--------------------------------------------------------------------------------



 
[arotech8k20181220kellarn008.jpg]
(f) The headings contained in this Agreement are intended solely for ease of
reference and shall be given no effect in the construction or interpretation of
this Agreement. IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the effective date set forth above: AROTECH CORPORATION /s/
Kelli K. Kellar By: /s/ Dean Krutty KELLI L. KELLAR Name: Dean M. Krutty
12-20-18 Title: President and CEO 8



--------------------------------------------------------------------------------



 